Citation Nr: 0936177	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for dental problems, to 
include for the purposes of entitlement to VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran was scheduled for a Board hearing at the RO in 
July 2009.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a Board hearing 
is deemed to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for dental problems, to include for the 
purposes of entitlement to VA outpatient dental treatment, is 
decided.

In statements received from the Veteran in July and August of 
2007 the Veteran reported that while he was serving in World 
War II in March 1945 he developed a bad tooth ache.  He 
reported that he was eventually transported to medical where 
the dentist tried to extract the tooth.  The Veteran reported 
that upon attempted extraction the tooth broke and the 
dentist then cut into the Veteran's gum and used a chisel and 
a hammer to cut through the bone in the front and rear of the 
tooth.  At that point the tooth was removed and the Veteran's 
gum was sutured closed.  The Veteran reported that he was 
then transported to the hospital where he remained because he 
had a high temperature, swollen jaw, and pain.  He reported 
that he remained in the hospital for more than 10 days, at 
which point he was returned to duty.  The Veteran reported 
that he still had pain upon discharge from active service in 
November 1945 and that he has continued to experience pain in 
that area to this day.  

In a statement received from Mr. J.N., a Veteran who served 
with the Veteran in this case, Mr. J.N. stated that while he 
and the Veteran were serving together in World War II, the 
Veteran developed a bad tooth ache.  He stated that the 
Veteran was taken to Cologne, Germany for medical treatment 
and was absent from the unit for approximately 10 - 14 days.

A review of the service treatment records (STRs) show that in 
March 1945 the Veteran was treated for an apical abscess in 
the area of R4 or R6.  The disposition of the Veteran was 
listed as "evac hosp."  Upon further review of the 
Veteran's STRs, the Board notes that on the Veteran's 
November 1942 entrance examination report it was noted that 
the Veteran had carious teeth at R4 and R5.  It is further 
noted by the Board that on the Veteran's separation 
examination report both R4 and R5 were listed as missing 
teeth.

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  In addition, lay testimony is competent to 
establish the presence of observable symptoms and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95.

As there is medical evidence that indicates that the Veteran 
did in fact undergo dental treatment in March 1945, the Board 
finds that the Veteran's statements and the accompanying 
statement from Mr. J.N. are enough to establish that the 
Veteran's accounting of the treatment that was rendered at 
that time took place as described.  

Additionally, in February 2008 VA received a letter from the 
Veteran's private dentist, Dr. H.N.  In his letter, Dr. H.N 
stated that the Veteran related a severe odontogenic 
infection in the area of R5 and a traumatic tooth extraction 
while on the "front line" in World War II.  He further 
indicated that the Veteran feels that his present need for 
dental treatment in that area is a result of the treatment 
received during World War II.

Those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
38 C.F.R. § 17.161.  

Additionally, the Board notes that the intended effects of 
dental treatment during service, even extractions, do not 
constitute dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997). 

In the present case the Board finds that the tooth extraction 
described by the Veteran goes beyond that which was 
contemplated by General Counsel when they determined that 
tooth extractions do not constitute dental trauma.  In this 
case, the Board finds that the cutting open of the Veteran's 
gums and subsequent hammering upon his jaw bone with a hammer 
and a chisel constitutes dental trauma.  

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent 
evidence that the claimant has a current disability, or 
persistent recurrent symptoms of a disability; and 
establishes that the Veteran suffered an injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established injury or disease in 
service or with another service-connected disability, but 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 
at 83 (2006).

In light of the Veteran's claimed trauma in service, the lay 
statement from Mr. J.N. corroborating the Veteran's 
statements, the STRs that indicate the Veteran did receive 
dental treatment in March 1945, and the Veteran's statements 
that he has had pain in his jaw since the incident in March 
1945, the Board finds that the Veteran should be afforded a 
VA dental examination to determine the extent and etiology of 
any currently present dental problems.  See McLendon, 20 Vet. 
App. 79 (2006).

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the Veteran should be afforded a 
VA dental examination by a dentist with 
the appropriate expertise to determine 
the extent and etiology of any 
currently present dental problems.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present dental 
problems as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the dental trauma the Veteran sustained 
in service.  For the purposes of the 
opinion, the examiner should presume 
that the Veteran is a reliable 
historian.

The rationale for all opinions 
expressed must be provided.  

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



